881 F.2d 1069Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.James Michael BEMBRY, Sr., Plaintiff-Appellant,v.ADMINISTRATOR, Larry W. Jarvis, Warden, Jerry W. Armentrout,Assistant Warden, Institution Security Chief,Defendants-Appellees.James Michael BEMBRY, Sr., Plaintiff-Appellant,v.R.F. WILSON, Manager, Court and Legal ServicesClassification and Records Unit, Defendants-Appellees.
No. 89-7540.
United States Court of Appeals, Fourth Circuit.
Submitted May 10, 1989.Decided July 25, 1989.

James Michael Bembry, Sr., appellant pro se.
Before K.K. HALL and WILKINS, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
James Michael Bembry appeals from the district court's orders dismissing without prejudice his 42 U.S.C. Sec. 1983 complaints for failing to submit proof of exhaustion of administrative remedies.  Our review of the records and the district court's opinions disclose that these appeals are without merit.  Accordingly, we affirm on the reasoning of the district court.  Bembry v. Administrator, C/A No. 88-714-N (E.D.Va. Jan. 31, 1989);  Bembry v. Wilson, C/A No. 88-669-N (E.D.Va. Feb. 3, 1989).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.